Citation Nr: 1820982	
Decision Date: 04/10/18    Archive Date: 04/19/18

DOCKET NO.  14-28 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for stomach problems, claimed as ulcers and gastritis.

2.  Entitlement to service connection for gastroesophageal reflux disease (GERD).

3.  Entitlement to service connection for umbilical hernia.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Rachel E. Jensen, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from May 1996 to October 1998.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from July 2009, November 2010, and May 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  Jurisdiction now lies with the RO in Nashville, Tennessee.

The Board notes that several claims on appeal have been incorrectly identified by the RO as requiring new and material evidence to be reopened.  The claims for stomach problems and GERD were denied in a July 2009 rating decision.  The Veteran submitted a timely statement disagreeing with the decision, requesting reconsideration, and submitting the umbilical hernia claim.  In a November 2010 rating decision, all three claims were denied.  The Veteran sent a timely statement disagreeing with the decision and requesting reconsideration.  A May 2011 rating decision again denied all three claims, the Veteran submitted a timely notice of disagreement, and perfected her appeal.  The Veteran's statements disagreeing with each decision are tantamount to timely notices of disagreement; accordingly, there has been no final decision on these issues and the Board need not address whether there is new and material evidence sufficient to reopen the claims.

In February 2018, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A copy of the transcript has been associated with the Veteran's claim file.  

The issue of entitlement to service connection for umbilical hernia is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

There is at least an approximate balance of positive and negative evidence as to whether the Veteran's stomach problems and GERD are proximately aggravated by medications required for her service-connected disabilities.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for stomach problems have been met.  38 U.S.C. §§ 1101, 1110, 1131, 5103, 5103a, 5107 (2012); 38 C.F.R. §§ 3.102, 3.103, 3.159, 3.303, 3.310 (2017).

2.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for GERD have been met.  38 U.S.C. §§ 1101, 1110, 1131, 5103, 5103a, 5107; 38 C.F.R. §§ 3.102, 3.103, 3.159, 3.303, 3.310.


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Neither the Veteran nor her representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of the matter, the benefit of the doubt will be given to the veteran.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102. 

The Veteran has contended that any stomach problems or GERD are proximately caused or aggravated by the medications she must take for her service-connected disabilities, including major depressive disorder/generalized anxiety disorder, migraine headaches, restrictive pulmonary disease, left knee patellofemoral pain syndrome, right ankle sprain, chronic sinusitis, allergic rhinitis, right knee patellofemoral pain syndrome, and tinnitus.

During service, the Veteran was seen by clinicians several times for complaints of abdominal pain, cramping, nausea, and vomiting.  She was given diagnoses of viral gastroenteritis and gastrointestinal disturbance.  

Following service, her epigastric complaints significantly worsened, and she was diagnosed with GERD, H. pylori infection, stomach ulcers, gastritis, and functional dyspepsia.  

The Veteran has been prescribed numerous medications over the appeal period for her service-connected disabilities.  Throughout her VA medical records are notations regarding her inability to tolerate certain medications or dosages due to worsening GERD and abdominal pain symptoms.  For example, in May 2017, the Veteran was seen in a VA emergency department following a flare-up of GERD or acute gastritis which clinicians found was likely related to a recent course of steroids taken for her service-connected sinusitis.  After four days of taking the steroids and a course of antibiotics, the Veteran had worsening acid reflux, burning epigastric abdominal discomfort, nausea, and vomiting.  

Several VA examinations were obtained to determine the etiology of the Veteran's stomach and GERD conditions.  An April 2014 examination found that because the Veteran had epigastric complaints in service prior to receiving medications for her service-connected disabilities, the medications could not be the primary cause of her stomach and GERD conditions.  However, it was noted that such medications may aggravate symptoms.  

An October 2016 VA examination and addendum opinion stated that the examiner would have to resort to mere speculation to determine whether the Veteran's GERD/gastrointestinal condition was caused by or aggravated by the medications for her service-connected disabilities.  He noted that the medications were known risk factors for GERD but were temporary risk factors and the GERD would resolve on its own after the medication was discontinued and would not aggravate the GERD on a long-term basis.

The Veteran's treating VA physician submitted a letter in January 2018 confirming that over her course of treatment of the Veteran, the antidepressant medication prescribed had to be changed three times due to nausea and gastrointestinal intolerance of the medication.  

At the February 2018 hearing, the Veteran testified as to how her symptoms have worsened over time with the prescribed medications, to the extent that she has had to discontinue medications for her service-connected disabilities in order to tolerate her stomach and GERD issues, essentially having to choose to treat one symptom over another.

The Board finds that the balance of evidence weighs in the Veteran's favor.  Although VA examiners were unwilling to speculate upon the etiology of the Veteran's conditions, they confirmed that she takes medications that are known to cause or aggravate stomach complaints and GERD for her service-connected disabilities.  The notations of her VA clinicians are highly probative, indicating that she suffers both from flare-ups for short-term rounds of medication and that her regularly-prescribed medications must be adjusted over time due to nausea and gastrointestinal intolerance, suggesting a chronic worsening.  The Veteran's lay statements regarding how the same type of symptoms she had in service have worsened with the use of the medications for her service-connected disabilities are supported by the subsequent diagnoses and records of medical treatment.  Accordingly, service connection for stomach problems and GERD on a secondary basis, due to prescribed medications for service-connected disabilities, is warranted.  38 U.S.C. § 5107; 38 C.F.R. §§ 3.102, 3.310.


ORDER

Service connection for stomach problems is granted.

Service connection for GERD is granted.


REMAND

The Veteran has contended that her umbilical hernia is due to the vomiting and stress placed on her by her stomach problems and GERD.  She was diagnosed with an umbilical hernia in August 2003.  Subsequent medical records do show that she has been seen by VA providers when the hernia becomes visible and that she often equates this to vomiting experienced during flare-ups.  A VA examination was conducted in April 2014 and the examiner found that it was less likely than not that the Veteran's medications for her service-connected disabilities were the primary cause of her hernia, as she had a history of a previous surgery (tubal ligation) in the umbilical area, which promoted the risk of herniation.  

The Board has granted service connection for stomach problems and GERD.  As there is no opinion of record which discusses whether these conditions could lead to an umbilical hernia and the only opinion of record (though focused only on her medications' effect on the hernia) does provide a possible alternative cause of the hernia, clarification is needed.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that she provide information as to any outstanding records pertaining to her umbilical hernia, specifically to include any outstanding private treatment records.  She should be asked to authorize the release of any outstanding pertinent non-VA medical records.

2.  Attempt to obtain relevant outstanding VA treatment records.

3.  After the above development is completed, schedule a VA hernia examination with an appropriate medical professional to determine the nature, extent, onset, and etiology of any hernia disorder.  

The examiner is asked to opine on the following:  

a.  Regarding the Veteran's umbilical hernia or any other diagnosed hernia disability, whether it is at least as likely as not (probability of 50 percent or better) that such disability is etiologically related to service; and 

b.  Whether it is at least as likely as not (probability of 50 percent or better) that any hernia was caused by the service-connected stomach problems or GERD; and

c.  Whether it is at least as likely as not (probability of 50 percent or better) that any hernia was aggravated (i.e., worsened beyond the natural progression) by the Veteran's service-connected stomach problems or GERD.

d.  The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  

4.  Thereafter, readjudicate the issue on appeal.  If any benefit sought remains denied, issue a Supplemental Statement of the Case to the Veteran.  After allowing an appropriate amount of time for response, return the case to the Board for review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


